NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             LEANNA S., Appellant,

                                         v.

   DEPARTMENT OF CHILD SAFETY, BOARD OF BEHAVIORAL
HEALTH EXAMINERS, MARINA GRECO, BRENDA BURSCH, Appellees.

                              No. 1 CA-JV 16-0459
                                FILED 5-30-2017


            Appeal from the Superior Court in Maricopa County
                               No. JS9877
                              No. JD17200
                         No. LC2016-000237-001
                 The Honorable Colleen McNally, Judge

                                   AFFIRMED


                                    COUNSEL

Leanna S., Chandler
Appellant

Arizona Attorney General’s Office, Tucson
By Dawn Rachelle Williams
Counsel for Appellee Department of Child Safety
Arizona Attorney General’s Office, Phoenix
By Marc H. Harris
Counsel for Appellee Arizona Board of Behavioral Health Examiners

David G. Derickson, P.C., Phoenix
By David G. Derickson
Counsel for Appellee Marina Greco

Cohen Law Firm, Phoenix
Larry J. Cohen
Counsel for Appellee Brenda Bursch




                      MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jay M. Polk1 joined.


N O R R I S, Judge:

¶1            This appeal arises out of a complaint Appellant Leanna S.
filed with the Arizona Board of Psychologist Examiners (“Board of
Psychologist Examiners”) against Appellee psychologist Brenda Bursch,
Ph.D., and a complaint Leanna filed with Appellee Arizona Board of
Behavioral Health Examiners (“Board of Behavioral Health”) against
Appellee therapist Marina Greco. The complaints related to Dr. Bursch’s
and Greco’s involvement in 2011 proceedings to terminate Leanna’s
parental rights to her daughters J.S. and C.R. The dispositive issues in this
appeal are, first, whether four years later, Leanna’s request for a juvenile
court finding that Dr. Bursch had committed perjury during the
termination proceedings was timely; and second, whether as a matter of
law the juvenile court correctly concluded it did not have jurisdiction to
review the Board of Behavioral Health’s decision to dismiss Leanna’s
complaint against Greco. We agree with the juvenile court that Leanna’s
request for a finding of perjury was untimely and it did not have


              1The  Honorable Jay M. Polk, Judge of the Arizona Superior
Court, has been authorized to sit in this matter pursuant to Article VI,
Section 3 of the Arizona Constitution.


                                      2
                         LEANNA S. v. DCS, et al.
                           Decision of the Court

jurisdiction to review the Board of Behavioral Health’s dismissal of her
complaint against Greco. We therefore affirm the orders entered by the
juvenile court.

             FACTS AND PROCEDURAL BACKGROUND

¶2             In 2010 the predecessor agency to Appellee Department of
Child Safety (“DCS”), the Arizona Department of Economic Security
(“ADES”), petitioned to terminate Leanna’s parental rights to J.S. and C.R.,
alleging abuse or neglect or failure to protect from abuse or neglect,
inability to discharge her parental responsibilities due to mental illness, and
as to C.R., out-of-home placement for 15 months or longer. The juvenile
court held a contested hearing (the “2011 hearing”), and in January 2012
issued an order terminating Leanna’s parental rights to J.S. on the ground
of abuse or neglect or failure to protect from abuse or neglect. The court did
not, however, terminate Leanna’s parental rights to C.R., finding that,
because C.R. was on the verge of turning 18, termination was not in her best
interests.

¶3            Three years later, in March 2015, Leanna filed a complaint
with the Board of Psychologist Examiners against Dr. Bursch, an
independent expert who had testified during the 2011 hearing on behalf of
ADES. The complaint was directed at Dr. Bursch’s testimony during the
2011 hearing regarding Leanna’s suspected Munchausen by proxy causing
C.R.’s previous comas (the “Munchausen by proxy diagnosis”). Leanna’s
complaint against Dr. Bursch alleged: first, Dr. Bursch had engaged in the
“unauthorized practice of medicine” by making the Munchausen by proxy
diagnosis because she was not licensed in Arizona (the “practice of
medicine allegation”), and second, Dr. Bursch had engaged in
“unprofessional conduct” by falsely testifying at the 2011 hearing that she
had instructed Greco, who was C.R.’s therapist, to wait until after the
termination proceedings had concluded to begin treatment when she had
actually instructed Greco to implement treatment before the conclusion of
the termination proceedings (the “perjury allegation”).

¶4           In June 2015, the Board of Psychologist Examiners sent
Leanna a letter stating it could not consider her complaint against Dr.
Bursch because she had not complied with the version of Arizona Revised
Statutes (“A.R.S.”) section 32-2081(B) (2012) then in effect. That statute
provided:

              The board shall not consider a complaint
              against a psychologist arising out of a judicially



                                      3
                        LEANNA S. v. DCS, et al.
                          Decision of the Court

             ordered       evaluation,       treatment       or
             psychoeducation of a person charged with
             violating any provision of title 13, chapter 14 to
             present a charge of unprofessional conduct
             unless the court ordering the evaluation has
             found a substantial basis to refer the complaint
             for consideration by the board. The board shall
             not consider a complaint against a judicially
             appointed psychologist arising out of a court
             ordered       evaluation,       treatment       or
             psychoeducation of a person to present a charge
             of unprofessional conduct unless the court
             ordering the evaluation, treatment or
             psychoeducation has found a substantial basis
             to refer the complaint for consideration by the
             board.

¶5           A year later, in May 2016, Leanna filed a “Motion for Finding
of Perjury and For Referral of Dr. Brenda Bursch to the State of Arizona
Board of Psychologist Examiners For Investigation And Appropriate
Disciplinary Action” (the “perjury motion”) in the closed juvenile court
termination proceedings. The perjury motion listed both the practice of
medicine allegation and the perjury allegation. See supra ¶ 3. In the perjury
motion, however, Leanna only asked the juvenile court to “verify” the
perjury allegation and authorize the Board of Psychologist Examiners to
“accept and process the . . . complaints.”

¶6            Before filing the perjury motion in the juvenile court, Leanna
had filed a complaint against Greco with the Board of Behavioral Health. In
that complaint, Leanna alleged Greco had refused to provide her with
information as to whether Dr. Bursch had committed perjury when, at the
2011 hearing, Dr. Bursch testified she had directed Greco to wait to
implement the treatment plan for C.R. After conducting an investigation,
the Board of Behavioral Health dismissed Leanna’s complaint in June 2016.
Leanna then sought judicial review in the superior court of the Board of
Behavioral Health’s dismissal of her complaint (the “administrative
appeal”). Leanna subsequently moved to transfer and consolidate the
administrative appeal with the closed juvenile court termination
proceedings. The superior court granted her motion.

¶7            DCS moved to strike the perjury motion, arguing in part that
the juvenile court had dismissed the termination proceedings years earlier,
and, therefore, the juvenile court did not have jurisdiction to enter any


                                     4
                         LEANNA S. v. DCS, et al.
                           Decision of the Court

additional orders. The Board of Behavioral Health and Greco also moved
to dismiss the administrative appeal, arguing the juvenile court did not
have subject matter jurisdiction to review the Board of Behavioral Health’s
dismissal because Leanna was not a “party” to the administrative
proceeding.

¶8            The juvenile court granted DCS’s motion to strike. As relevant
here, the juvenile court struck the perjury motion, concluding: “the Board
cannot confer authority or jurisdiction upon this Court and the parties to
the dependency action to open new litigation on a matter in which the
Court no longer retains jurisdiction.” The juvenile court, however, also
addressed the merits of the perjury motion, ruling: first, A.R.S. § 32-2081(B)
did not authorize it to reopen the termination proceedings to determine if
there was a substantial basis to refer Dr. Bursch to the Board; second, the
perjury motion failed to sufficiently detail and support the perjury
allegation; and, third, the time to request a finding of perjury relating to the
2011 hearing had “long past.” The juvenile court also granted the Board of
Behavioral Health’s motion to dismiss, ruling it lacked subject matter
jurisdiction because Leanna was not a party in the proceeding before the
Board of Behavioral Health and did not have a statutory right of appeal.

                               DISCUSSION

I.     The Perjury Motion

¶9             Leanna argues the juvenile court should not have granted
DCS’s motion to strike because the juvenile court had “jurisdiction to
investigate and take disciplinary action against an expert to [e]nsure the
integrity of the judicial process” and to address Dr. Bursch’s conduct in the
2011 hearing. In response, DCS and Dr. Bursch argue the juvenile court’s
jurisdiction to enter any orders pertaining to the dependency concerning
C.R. terminated when C.R. turned 18 years old, see A.R.S. § 8-202(G) (Supp.
2016) (juvenile court’s jurisdiction of child), and, accordingly, the juvenile
court’s jurisdiction had terminated four years before Leanna filed the
perjury motion. Exercising de novo review, we disagree with DCS and Dr.
Bursch and agree with Leanna that the juvenile court had jurisdiction to
review the merits of the perjury motion. David S. v. Audilio S., 201 Ariz. 134,
136, ¶ 4, 32 P.3d 417, 419 (App. 2001) (appellate court reviews jurisdiction
of juvenile court de novo) (citation omitted).

¶10           The perjury motion accused Dr. Bursch of committing a fraud
on the court, a form of “extrinsic fraud,” which was a matter the juvenile
court had jurisdiction to review. See McNeil v. Hoskyns, 236 Ariz. 173, 176–



                                       5
                         LEANNA S. v. DCS, et al.
                           Decision of the Court

77, ¶¶ 14-16, 337 P.3d 46, 49–50 (App. 2014) (superior court had jurisdiction
to modify an agreed-upon non-modifiable spousal maintenance provision
in a decree of dissolution when wife committed extrinsic fraud by failing to
make certain material disclosures to the court and her former husband)
(citations omitted).

¶11             As this court explained in McNeil, “[t]he court has the power
to set aside a judgment when a party obtains a judgment by concealing
material facts and suppressing the truth with the intent to mislead the
court.” Id. at 177, ¶ 14, 337 P.3d at 50 (quotation and citations omitted). This
is precisely the allegation that Leanna raised in her perjury motion, see supra
¶ 5, in arguing Dr. Bursch had engaged in “misconduct” by committing
perjury during the 2011 hearing. Accordingly, the juvenile court should not
have granted DCS’s motion to strike for lack of jurisdiction.

¶12           Nevertheless, for other reasons, the juvenile court correctly
struck the perjury motion. First, as the juvenile court found, and as Leanna
acknowledged during oral argument on the perjury motion, Dr. Bursch was
not court appointed. Thus, A.R.S. § 32-2081(B) was inapplicable and the
juvenile court did not need to find a substantial basis to refer Leanna’s
complaint to the Board of Psychologist Examiners.

¶13            Second, as the juvenile court also recognized, the perjury
motion was untimely. If Leanna wanted to obtain a ruling from the juvenile
court that Dr. Bursch had perjured herself during the 2011 hearing, the time
to do so was before the termination proceedings had concluded. Yet, even
though she conceded at oral argument on the perjury motion she was aware
of all the underlying “misconduct stuff” during the 2011 hearing, she
waited four years before pursuing the perjury allegation in the juvenile
court. Here, given the substance of Leanna’s perjury allegation, the time
period imposed by Arizona Rule of Procedure for the Juvenile Court 46(E)
for attacking a judgment for extrinsic fraud serves as an appropriate
benchmark to measure whether Leanna’s perjury motion was timely.
Under that rule, a party must move to set aside a judgment for extrinsic
fraud within three months of the judgment. Applying this standard here,
the juvenile court properly found the time to request a finding of perjury
relating to the 2011 hearing was “long past.”2



              2Inher briefing on appeal Leanna does not provide any
argument regarding the unauthorized practice of medicine allegation.
Thus, she has waived this issue. See Hahn v. Pima Cty., 200 Ariz. 167, 172, ¶



                                       6
                          LEANNA S. v. DCS, et al.
                            Decision of the Court

II.    Dismissal of the Administrative Appeal

¶14            Leanna argues the juvenile court should not have dismissed
the administrative appeal because, contrary to the ruling of the juvenile
court, she was a party to the proceedings before the Board of Behavioral
Health. Reviewing the juvenile court’s dismissal of the administrative
appeal de novo, we agree with the juvenile court that Leanna was not a
“party” to the proceedings before the Board of Behavioral Health and,
further, under the Administrative Review Act (“ARA”), the Board of
Behavioral Health’s dismissal of her complaint was not subject to judicial
review. See Bolser Enters., Inc. v. Ariz. Registrar of Contractors, 213 Ariz. 110,
112, ¶ 12, 139 P.3d 1286, 1288 (App. 2006) (appellate court reviews de novo
trial court’s dismissal of an appeal of an administrative decision for lack of
subject matter jurisdiction). Thus, the juvenile court lacked subject matter
jurisdiction over the administrative appeal.

¶15           A superior court may only grant judicial review of an
administrative decision if it is authorized to do so by law. Ariz. Dep’t of Econ.
Sec. v. Holland, 120 Ariz. 371, 373, 586 P.2d 216, 217 (App. 1978) (citation
omitted). Because judicial review of an administrative decision is granted
by statute, the “jurisdictional requirements prescribed by statute must be
strictly complied with to achieve entrance to appellate review.” Id. (citation
omitted). Here, the right to judicial review of a decision by the Board of
Behavioral Health is governed by A.R.S. § 32-3285 (2016). Under A.R.S. §
32-3285, absent exceptions not applicable here, “final decisions” of the
Board of Behavioral Health are subject to judicial review pursuant the
requirements of the ARA. See A.R.S. §§ 12-901 to -914 (2016). Thus, whether
a final decision by the Board of Behavioral Health is appealable to the
superior court is governed by the ARA.

¶16            Section 12-908(A) specifies that the “parties of record” may
appear in the proceedings before the superior court in an action to review
a final decision of an administrative agency. But, Leanna was not a party to
the administrative proceedings before the Board of Behavioral Health. On
point and controlling on this issue is Twin Peaks Const. Inc. of Nevada v.
Weatherguard Metal Const., Inc., 214 Ariz. 476, 154 P.3d 378 (App. 2007).



13, 24 P.3d 614, 619 (App. 2001) (failure to raise issue on appeal constitutes
a waiver of the issue) (citation omitted). Additionally, even if she had not
waived this issue, Leanna raised the unauthorized practice of medicine
allegation in the termination proceedings when she moved in limine to
preclude Dr. Bursch from testifying. The juvenile court denied that motion.


                                        7
                          LEANNA S. v. DCS, et al.
                            Decision of the Court

¶17             In Twin Peaks, a subcontractor filed a complaint against a
contractor with the Arizona Registrar of Contractors after the contractor
failed to pay the entire amount it owed to the subcontractor as required by
statute. Id. at 477, ¶ 2, 154 P.3d at 379. The Registrar ordered the contractor
to pay the remaining amount owed as required by the statute and rejected
the contractor’s argument that it had a “complete defense” to the
subcontractor’s complaint because the subcontractor was unlicensed. Id. at
477, ¶ 3, 154 P.3d at 379. The contractor then sought judicial review in the
superior court, and the superior court affirmed the Registrar’s decision. Id.
at 477, ¶ 4, 154 P.3d at 379.

¶18            On review, we agreed that the subcontractor’s licensing
status was irrelevant to whether the contractor had violated the payment
statute. Id. at 479, ¶ 12, 154 P.3d at 381. We explained that in the
administrative proceeding before the Registrar, the complainant—the
subcontractor—“was not a party to the administrative proceeding,”
notwithstanding that the subcontractor had filed the complaint against the
contractor with the Registrar. Id.

¶19           Additionally, even if Leanna had been a party to the
administrative proceedings, the Board of Behavioral Health’s decision was
not substantively appealable. Section 12-901(2) defines an appealable
“decision” as follows:

              “Administrative decision” or “decision” means
              any decision, order or determination of an
              administrative agency that is rendered in a case
              that affects the legal rights, duties or privileges
              of persons and that terminates the proceeding
              before the administrative agency.

¶20           Here, the Board of Behavioral Health’s dismissal of Leanna’s
complaint was not a final administrative “decision” as defined in A.R.S. §
12-901(2) because it did not affect Leanna’s legal rights, duties, or privileges.
Murphy v. Bd. of Med. Health Exam’rs of State of Ariz., 190 Ariz. 441, 949 P.2d
530 (App. 1997), illustrates when there is—or is not—an administrative
decision as defined by A.R.S. § 12-901(2).

¶21           In Murphy, this court addressed whether the superior court
had authority under the ARA to review the Arizona Board of Medical
Health Examiners’ decision to issue a letter of concern to a doctor alleged
to have engaged in unprofessional conduct and medical incompetence. Id.
at 448-49, 949 P.2d at 537-38. The Board resolved the complaint by issuing



                                       8
                          LEANNA S. v. DCS, et al.
                            Decision of the Court

a nondisciplinary “advisory letter of concern” against the doctor. Id. at 445,
949 P.2d at 534. The doctor and his employer sought judicial review of the
decision to issue the letter. Id. On appeal, this court concluded the superior
court lacked statutory authority to review the Board’s decision because the
“advisory letter of concern” was not a “decision” under A.R.S. § 12-901(2).
Id. at 448, 949 P.2d at 537. We explained the advisory letter of concern “[did]
not materially affect [the doctor’s] legal rights, duties, or privileges.” Id. We
also explained that although the letter “terminated” the complaint, it was
not an “adjudicative decision”; rather, it was a “discretionary decision to
end the investigation . . . .” Id. at 448-49, 949 P.2d at 537-38 (citation
omitted). We, therefore, concluded the advisory letter of concern was “not
a final decision subject to judicial review before the agency or the superior
court.” Id. at 449, 949 P.2d at 538.

¶22             As in Murphy, the Board of Behavioral Health’s dismissal of
Leanna’s complaint against Greco was not a reviewable decision under
A.R.S. § 12-901(2). Compare A.R.S. § 32-3281(D)(1)-(3) (Supp. 2016) (if on
completion of investigation the Board of Behavioral Health determines
information not sufficiently serious to merit disciplinary action, Board shall
dismiss complaint, file a letter of concern and dismiss complaint, or issue
nondisciplinary order), with Murphy, 190 Ariz. at 448, 949 P.2d at 537
(discussing former A.R.S. § 32-1451(E); if, on completion of investigation,
board determines information is not sufficiently serious to merit
disciplinary action, board may dismiss complaint, file an advisory letter, or
file a letter of reprimand3). Further, the dismissal of a complaint, a lesser
form of action than issuance of a nondisciplinary advisory letter, is, as in
Murphy, a discretionary decision that ends an investigation. See e.g. A.R.S. §
32-3281(E) (complaint dismissed pursuant to A.R.S. § 32-3281(D)(1) not
disclosed in licensee’s complaint history).

¶23           Leanna nevertheless argues the Board of Behavioral Health’s
dismissal of her complaint affected her because she was “impacted by the
complete destruction of [her] family forever.” Section 12-901(2), however,
refers to a person’s legal rights, duties, or privileges, and the Board of
Behavioral Health’s dismissal did not affect Leanna’s legal rights, duties, or
privileges. Accordingly, the Board of Behavioral Health’s dismissal of her
complaint against Greco did not constitute an appealable administrative

              3A.R.S.§ 32-1451(E) has since been amended, in a manner not
material to this appeal. As amended, the Board of Behavioral Health may:
dismiss a complaint, require completion of designated continuing medical
education courses, or file an advisory letter.



                                       9
                         LEANNA S. v. DCS, et al.
                           Decision of the Court

decision. See generally Ariz. Physicians IPA, Inc. v. W. Ariz. Reg’l Med. Ctr.,
228 Ariz. 112, 114, ¶ 10, 263 P.3d 661, 663 (App. 2011) (scope of appeal of
the ARA limited to “review of a final decision of an administrative agency”)
(quotations and citation omitted).

                               CONCLUSION

¶24           For the foregoing reasons, we affirm the juvenile court’s order
striking Leanna’s motion for a finding of perjury and its dismissal of her
complaint requesting judicial review of Board of Behavioral Health’s
decision to dismiss her complaint against Greco. Although we have
affirmed the orders entered by the juvenile court, Leanna’s appeal was not
completely frivolous. Thus, we deny Dr. Bursch’s request for attorneys’ fees
under A.R.S. § 12-349 (2016). We grant, however, Dr. Bursch and Greco
costs on appeal, see A.R.S. § 12-341 (2016), contingent upon their compliance
with Arizona Rule of Civil Appellate Procedure 21.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                        10